EXHIBIT 10.1

[appliedlogo.gif] 9586 I-25 Frontage Road, Suite 200
Longmont, Colorado 80504
USA T: 303.774.3200
F: 303.678.9275
www.appliedfilms.com

--------------------------------------------------------------------------------


Date

«Name»
«Address»
«City», «State» «Zip»


        RE:     APPLIED FILMS CORPORATION-INCENTIVE STOCK OPTION

        The Board of Directors (the “Board”) of Applied Films Corporation (the
“Company”), or the committee (the “Administrator”) designated by the Board for
the purpose of administering the Applied Films Corporation Stock Option Plan
dated as of April 29, 1997, as amended (the “Plan”), hereby grants to you, as
Grantee, a stock option (the “Option”), pursuant to the Plan, a copy of which is
attached. Certain capitalized terms used in this Agreement, which are not
defined herein, have the meanings indicated for such terms in the Plan.

        1.        Stock Option.  The Option entitles you (or other person as
permitted under Section 3 of this Agreement) to purchase up to «SharesWritten»
(«Shares») shares of the Company’s Common Stock, no par value (the “Option
Shares”), subject to the terms and conditions of the Plan and this Agreement, at
an option price per share of $(“Price”). The Option is intended to be an
Incentive Stock Option.

        2.        Additional Terms.  The Option is also subject to the following
provisions:

        (a)        Exercisability.  The Option may be exercised and Option
Shares may be purchased at any time and from time to time after the execution of
this Agreement, subject to terms of the Plan and the vesting schedule set forth
in Section 2(b) below. The Option Price for the respective Option Shares shall
be paid in full in cash or by check at the time of the delivery of Option
Shares. The Option Shares acquired under this Agreement are hereinafter referred
to as the “Exercise Shares.”


        (b)        Vesting Schedule.  Twenty-five percent (25%) of the shares
subject to this Option shall vest and be exercisable on (one year from date of
grant). An additional twenty-five percent (25%) of the shares subject to this
Option shall vest and be exercisable on (date) of each year thereafter, provided
Grantee continues to be employed by the Company. Notwithstanding the foregoing
vesting schedule, the Option shall be fully vested and exercisable with respect
to all of the Option Shares upon (i) the date of death of Grantee, (ii) the
physical disability of Grantee or (iii) the termination by the Company of
Grantee’s employment with the Company without good cause. “Good cause” for
termination of employment exists if the Grantee (a) commits any felony or act of
fraud, misappropriation, material misrepresentation or embezzlement, (b) engages
in conduct or activities materially damaging to the business or reputation of
the Company or (c) inappropriately fails to show up for work for a significant
period of time or refuses to perform duties or tasks reasonably assigned by the
President or the Board of Directors.


        (c)        Procedure for Exercise.  Subject to conditions of this
Agreement, the Option may be exercised at any time and from time to time prior
to its termination by delivering written notice to the Company as required by
the Plan and written acknowledgment of the opportunity to ask questions of the
Company’s management regarding all provided financial and other information,
together with payment of the respective Option Price multiplied by the number of
Option Shares purchased.


        3.        Transferability of Option.  Except as authorized by the
Administrator, this Option shall not be transferable by Grantee other than by
will or the laws of descent and distribution and may be exercised during the
lifetime of Grantee only by Grantee. Except as provided above, this Option shall
not be transferred, assigned, pledged, or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to execution, levy,
attachment, or similar process. Any attempted transfer, assignment, pledge,
hypothecation or other disposition of this Option contrary to the terms hereof,
and any execution, levy, attachment or similar process upon the Option, shall be
null and void and without effect.

Page 1 of 3

--------------------------------------------------------------------------------



        4.        Conformity with Plan.  The Option is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan,
which is incorporated herein by reference. Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By executing and returning the enclosed copy of this Agreement, Grantee
acknowledges receipt of the Plan and agrees to be bound by all of the terms of
the Plan.

        5.        Employment.  Notwithstanding any contrary oral representations
or promises made to Grantee prior to or after the date hereof, Grantee and the
Company acknowledge Grantee’s employment with the Company is and will continue
to be subject to the willingness of each to continue such employment, and
nothing herein confers any right or obligation on Grantee to continue in the
employ of the Company shall affect in any way Grantee’s right or the right of
the Company to terminate Grantee’s employment at any time, for any reason, with
or without cause.

        6.        Adjustment.  The Board shall make appropriate and
proportionate adjustments to the terms of the Option to reflect any stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other change in the capitalization of the Company which the Board determines
to be similar, in its substantive effect upon the Plan or the Option, to any of
the changes expressly indicated in this sentence, as provided in Section 6(g) of
the Plan. In the event of any such adjustments, any and all new, substituted or
additional securities or other property to which Grantee is entitled by reason
of the Option shall be immediately subject to the Option and be included in the
word “Option Shares” for all purposes of the Option with the same force and
effect as the Option Shares presently subject to the Option. After each such
event, the number of Option Shares and/or the respective Option Price shall be
appropriately adjusted.

        7.        Expiration.  Subject to the terms of the Plan, the Option
shall expire at 5:00 p.m., eastern standard time, on the tenth anniversary of
the date hereof (the “Expiration Date”).

        8.        Tax Withholding.  The exercise of this Option is subject to
the satisfaction of withholding tax or other withholding liabilities, if any,
under federal, state and local laws in connection with such exercise or the
delivery or purchase of Exercise Shares. The exercise of this Option shall not
be effective unless applicable withholding, if required, shall have been
effected or obtained in the following manner or in any other manner acceptable
to the Administrator in accordance with the Plan.

        9.        Postponement of Delivery of Shares and Representations.  The
Company, in its discretion, may postpone the issuance and/or delivery of Shares
upon any exercise of this Option until completion of such stock exchange
listing, or registration, or other qualification of such shares under any state
and/or federal law, rule or regulation as the Company may consider appropriate,
and may require any person exercising this Option to make such representations,
including a representation that it is his or her intention to acquire Shares for
investment and not with a view to distribution thereof, and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the Shares in compliance with applicable laws, rules and
regulations. In such event, no Shares shall be issued to such holder unless and
until the Company is satisfied with the accuracy of any such representations.

        10.        Further Actions.  The parties agree to execute such further
instruments and to take such further actions as may reasonably be required to
carry out the intent of this Agreement.

        11.        Notice.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States Post Office, by registered or certified mail
with postage and fees prepaid, addressed to the other party hereto at the
address set forth in this Agreement or at such other address as such party may
designate by 10 days advance written notice to the other party.

        12.        Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the Company and,
subject to the restrictions on transfer set forth herein, be binding upon
Grantee’s heirs, executors, administrators, successors and permitted assigns and
inure to the benefit of Grantee’s heirs, executors, administrators, successors
and permitted assigns.

Page 2 of 3

--------------------------------------------------------------------------------



        13.        Governing Law.  This Agreement and all documents contemplated
hereby, and all remedies in connection therewith and all questions or
transactions relating thereto, shall be construed in accordance with and
governed by the laws of the state of Colorado.

        14.        Entire Agreement.  This Agreement constitutes the entire
understanding between the Grantee and the Company with respect to the Option
Shares, and supersedes all other agreements, whether written or oral, with
respect to such Shares.

* * *

        Please execute the extra copy of this Agreement in the space below and
return it to the Secretary of the Company to confirm your understanding and
acceptance of the agreements contained in this letter.

Very truly yours,
APPLIED FILMS CORPORATION


By:
      ——————————————
Its President and CEO
      ——————————————


        The undersigned hereby acknowledges having read this Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

GRANTEE:


——————————————
(Signature)

——————————————
(Please print name)

——————————————
——————————————
——————————————
(Address)

——————————————
Social Security Number






Page 3 of 3